Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 1 of 69




           EXHIBIT K
                          Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 2 of 69




                                          Claim Chart for U.S. Patent No. 10,097,797
                                       COMMUNICATION AND MONITORING SYSTEM

                                                           Claims 6, 8, and 9

The SimpliSafe Video Doorbell Pro and all other similar devices provided by SimpliSafe (collectively, the “Doorbell Pro”) infringes at
least the claims charted below of United States Patent No. 10,097,797 (the “’797 Patent”), entitled “Communication and Monitoring
System,” under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents. In addition, SimpliSafe indirectly infringes the
‘797 Patent under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,
users and developers, alone, or in combination to use the SimpliSafe Doorbell Pro and/or perform all or some of the steps recited in the
claims of the ‘797 patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a
patented process, when such material or apparatus is especially adapted for use in the infringement of the ‘797 patent, and is not a staple
article or commodity of commerce suitable for substantial non-infringing use.

   U.S. Pat. No. 10,097,797                                                  Video Doorbell Pro

 [6.1] A detection and            To the extent the preamble is limiting, the Doorbell Pro is a detection and viewing system associated
 viewing system associated        with an entrance.
 with an entrance
 comprising:
                     Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 3 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 4 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 5 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://simplisafe.com/video-doorbell-pro

                           To the extent the preamble of claim 6 is limiting, the Doorbell Pro is a detection and viewing system
                           associated with an entrance..
                      Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 6 of 69




 U.S. Pat. No. 10,097,797                                               Video Doorbell Pro

[6.2] an exterior device    The Doorbell Pro has an exterior device, or video doorbell device, that is placed or mounted on the
comprising: a camera; a     exterior of an entrance.
microphone; a speaker; a
motion detector; and a      The Doorbell Pro is a device that is placed or mounted close to the exterior of an entrance.
keypad having one or more
buttons,




                            https://simplisafe.com/video-doorbell-pro

                            The Doorbell Pro has a camera; a microphone; a speaker; a motion detector; and a keypad having one
                            or more buttons.
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 7 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro




                              https://simplisafe.com/video-doorbell-pro

[6.3] wherein the exterior    The Doorbell Pro is capable of wirelessly transmitting digital streaming video, at least partially via the
device is capable of          Internet, to a peripheral device, which is a cell phone, upon detection of a person associated with the
wirelessly transmitting       entrance by the motion detector.
digital streaming video, at
least partially via the       After installation of the Doorbell Pro, the user is instructed to download a software application, the
Internet, to a peripheral     SimpliSafe app, to the user’s Apple iOS or Android cell phone.
device, which is a cell
phone, upon detection of a
person associated with the
entrance by the motion
detector,
                     Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 8 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                     Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 9 of 69




U.S. Pat. No. 10,097,797                                            Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-Doorbell-
                           Pro

                           Once the Doorbell Pro is connected, the RF transmitter can transmit real time video via Wi-Fi to the
                           SimpliSafe app on the user’s cell-phone.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 10 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           The Doorbell Pro’s motion detector will detect when a person has approached the entrance associated
                           with the user.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 11 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 12 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           After a person is detected at the entrance, the Doorbell Pro can transmit live video of the entrance via
                           the internet and Wi-Fi to the SimpliSafe app on the user’s cell phone.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 13 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 14 of 69




 U.S. Pat. No. 10,097,797                                                Video Doorbell Pro




                              https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:52 in video.


[6.4] wherein the exterior    The Doorbell Pro is capable of wirelessly transmitting digital audio to the peripheral device, at least
device is capable of          partially via the Internet, after the detection of the person associated with the entrance by the motion
wirelessly transmitting       detector.
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 15 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro

digital audio to the
peripheral device, at least   After installation of the Doorbell Pro the user is instructed to download a software application, the
partially via the Internet,   SimpliSafe app, to the user’s Apple iOS or Android cell phone.
after the detection of the
person associated with the
entrance by the motion
detector,




                              https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 16 of 69




U.S. Pat. No. 10,097,797                                          Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 17 of 69




U.S. Pat. No. 10,097,797                                           Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-Doorbell-
                           Pro

                           The Doorbell Pro’s motion detector will detect when a person has approached the entrance associated
                           with the user.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 18 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 19 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           After a person is detected at the entrance, the Doorbell Pro can transmit audio to enable 2-way audio
                           communication via the Internet and Wi-Fi between the person at the entrance and the SimpliSafe app
                           on the user’s cell phone.
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 20 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro

                              https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                              Way-Audio


[6.5] wherein the exterior    The Doorbell Pro is capable of receiving the digital audio from the peripheral device after the person
device is capable of          associated with the entrance has been detected.
receiving the digital audio
from the peripheral device    After installation of the Doorbell Pro the user is instructed to download a software application, the
after the person associated   SimpliSafe app, to the user’s Apple iOS or Android cell phone.
with the entrance has been
detected,




                              https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 21 of 69




U.S. Pat. No. 10,097,797                                          Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 22 of 69




U.S. Pat. No. 10,097,797                                            Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-Doorbell-
                           Pro

                           The Doorbell Pro will detect when a person has approached the entrance through its motion detector or
                           by the person pressing the doorbell button.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 23 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 24 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           After a person is detected at the entrance, the Doorbell Pro can transmit audio to enable 2-way audio
                           communication via the Internet and Wi-Fi between the person at the entrance and the SimpliSafe app
                           on the user’s cell phone.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 25 of 69




U.S. Pat. No. 10,097,797                                          Video Doorbell Pro

                           https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                           Way-Audio
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 26 of 69




 U.S. Pat. No. 10,097,797                                               Video Doorbell Pro

                               https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.


[6.6] wherein the exterior     The Doorbell Pro is capable of playing digital audio received from the peripheral device through the
device is capable of playing   speaker.
the digital audio received
from the peripheral device     The Doorbell Pro has a speaker that enables 2-way audio communication between the person at the
through the speaker of the     entrance and the user’s cell phone.
exterior device,




                               https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                               Way-Audio
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 27 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro




                              https://simplisafe.com/video-doorbell-pro

[6.7] wherein the exterior    The Doorbell Pro is capable of operating in low light conditions.
device is capable of
operating in a low light      For example, the Doorbell Pro will emit infrared light to maximize the visibility of the camera to allow
condition,                    system operation during low-light or nighttime.
                      Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 28 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro

                              https://support.simplisafe.com/hc/en-us/articles/360035333392-Night-Vision


[6.8] wherein the exterior    The Doorbell Pro has an antenna for transmission of the digital streaming video and the digital audio.
device comprises an antenna
for transmission of the       For example, the Doorbell Pro has an antenna to allow it to communicate via WiFi.
digital streaming video and
the digital audio, and




                              https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 29 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 30 of 69




U.S. Pat. No. 10,097,797                                            Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404 (AP6212
                           WI-FI/BT SIP MODULE)

                           The Doorbell Pro’s antenna enables the transmission of digital video and audio to the SimpliSafe app
                           on the users cell phone.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 31 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                           Way-Audio
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 32 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 33 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro

[6.9] wherein the exterior      The Doorbell Pro is capable of encrypting the digital streaming video or the digital audio during or
device is capable of            before the transmission of the digital streaming video or the digital audio.
encrypting the digital
streaming video or the          All communications between the Doorbell Pro and the SimpliSafe app are encrypted.
digital audio during or
before the transmission of
the digital streaming video
or the digital audio.



                                https://www.security.org/home-security-systems/simplisafe/faqs/




                                https://www.cnet.com/news/home-security-systems-video-doorbells-user-privacy-data-security-abode-
                                adt-comcast-nest-ring-simplisafe/


8. The system of claim 6,       The Doorbell Pro system is capable of receiving one or more instructions to modify one or more
wherein the exterior device     control settings for operation of the camera.
is capable of receiving one
or more instructions to         The SimpliSafe app allows the user to adjust the sensitivity of the proximity or motion detector.
modify one or more control
settings for operation of the
camera,
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 34 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 35 of 69




U.S. Pat. No. 10,097,797                                          Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029808731-How-do-I-change-my-doorbell-s-
                           settings-
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 36 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro

wherein the system is          The Doorbell Pro system is capable of displaying an icon that, upon selection, enables a user to speak
capable of displaying an       with the person at the entrance, and wherein at least a portion of the digital streaming video is played at
icon that, upon selection,     the same time the icon is displayed on the peripheral device.
enables a user to speak with
the person at the entrance,    For example, a user can transmit audio through the SimpliSafe app by pressing the microphone icon
and wherein at least a         when seeing live video of the entrance.
portion of the digital
streaming video is played at
the same time the icon is
displayed on the peripheral
device.




                               https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                               Way-Audio
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 37 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 38 of 69




 U.S. Pat. No. 10,097,797                                                  Video Doorbell Pro

[9.1] A method for a           To the extent the preamble is limiting, Respondent performs a method for a communication system for
communication system for       interacting with a person at an entrance comprising an exterior device associated with the entrance.
interacting with a person at
an entrance comprising an
exterior device associated
with the entrance, the
method comprising the steps
of:




                               https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 39 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 40 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 41 of 69




 U.S. Pat. No. 10,097,797                                                  Video Doorbell Pro




                               https://simplisafe.com/video-doorbell-pro

                               To the extent the preamble of claim 9 is limiting, the Doorbell Pro is a communication system that
                               enables interacting with a person at an entrance comprising an exterior device associated with the
                               entrance, with the method of claim 9 at least as explained below.


[9.2] recording video using    The Doorbell Pro is able to record video and is comprised of a digital camera, a microphone, a speaker,
the exterior device, which     a transceiver, a keypad having one or more buttons, and a motion sensor.
comprises a digital camera,
a microphone, a speaker, a
transceiver, a keypad having
one or more buttons, and a
motion sensor;
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 42 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro


                           For example, the SimpliSafe App provides a record icon button that allows a user to record video
                           transmitted from the Doorbell Pro.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 43 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           In addition, the SimpliSafe app stores recordings of video taken by the Doorbell Pro.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 44 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 5:40 of the video.
                      Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 45 of 69




 U.S. Pat. No. 10,097,797                                             Video Doorbell Pro

[9.3] associating a           The Doorbell Pro can associate a timestamp with the recorded video. For example, the Doorbell Pro
timestamp with the recorded   can provide the date and time that every video is recorded.
video;
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 46 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 5:40 of the video.
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 47 of 69




 U.S. Pat. No. 10,097,797                                                   Video Doorbell Pro

                                Based on the timestamp used with the recorded video on the SimpliSafe app, Complainants believe that
                                the timestamp is associated with the recorded video. Complainants will require additional discovery
                                into the exact nature of the timestamp and reserves its right to amend these disclosures based on such
                                discovery.

[9.4] wirelessly transmitting   The Doorbell Pro can wirelessly transmit recorded video and digital audio from the exterior device to a
the recorded video and          peripheral device at least partially via the Internet upon detection of the person at the entrance via the
digital audio from the          motion sensor or pressing of the one or more buttons of the keypad.
exterior device to a
peripheral device at least      After installation of the Doorbell Pro, the user is instructed to download a software application, the
partially via the Internet      SimpliSafe app, to the user’s Apple iOS or Android cell phone.
upon detection of the person
at the entrance via the
motion sensor or pressing of
the one or more buttons of
the keypad;




                                https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 48 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements

                           When a person is detected at the entrance by the Doorbell Pro, either by the proximity sensor or the
                           primary doorbell button, the Doorbell Pro can transmit a message notifying the detection to the user’s
                           SimpliSafe app.




                           https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 49 of 69




U.S. Pat. No. 10,097,797                                               Video Doorbell Pro

                           Once the Doorbell Pro is connected, the RF transmitter can transmit recorded digital video and audio
                           via Wi-Fi to the SimpliSafe app on the user’s cell phone.




                           https://simplisafe.com/video-doorbell-pro
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 50 of 69




 U.S. Pat. No. 10,097,797                                                  Video Doorbell Pro




                               https://simplisafe.com/video-doorbell-pro


[9.5] receiving the digital    The Doorbell Pro can receive digital audio from the peripheral device.
audio at the exterior device
from the peripheral device;    For example, a user can transmit audio through the SimpliSafe app by pressing the microphone icon
                               when seeing live video of the entrance.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 51 of 69




U.S. Pat. No. 10,097,797                                          Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                           Way-Audio
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 52 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 53 of 69




 U.S. Pat. No. 10,097,797                                                   Video Doorbell Pro

[9.6] playing the digital       The Doorbell Pro can play the digital audio at the exterior device using the speaker.
audio at the exterior device
using the speaker;              A user can transmit audio through the SimpliSafe app by pressing the microphone icon when seeing
                                live video of the entrance.




                                https://simplisafe.com/video-doorbell-pro


[9.7] receiving an indication   The Doorbell Pro receives an indication that one or more buttons of the keypad have been pressed.
that the one or more buttons
of the keypad have been         For example, the Doorbell Pro can enable a notification message to be sent to the SimpliSafe app on the
pressed;                        user’s cell phone that the doorbell button has been pressed.
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 54 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro




                              https://simplisafe.com/video-doorbell-pro

[9.8] displaying an icon on   The Doorbell Pro enables the display of an icon on the peripheral device.
the peripheral device;
                              For example, the Doorbell Pro will display a notification with icons when someone is detected at the
                              door.




                              https://simplisafe.com/video-doorbell-pro
                        Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 55 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro

[9.9] upon selection of the   The Doorbell Pro enables viewing the digital streaming video from the exterior device upon selection
icon, viewing the digital     of an icon.
streaming video from the
exterior device               For example, when the user receives a notification message that someone is at the door, the user can
                              view video from the Doorbell Pro.




                              https://simplisafe.com/video-doorbell-pro

                              In addition, a user can select an icon on the SimpliSafe app to play recorded video and audio.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 56 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 5:40 of the video.
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 57 of 69




 U.S. Pat. No. 10,097,797                                             Video Doorbell Pro

[9.10] encrypting the        The Doorbell Pro enables the encrypting of recorded video and digital audio transmitted from the
recorded video and digital   exterior device.
audio transmitted from the
exterior device;             All communications between the Doorbell Pro and the SimpliSafe app are encrypted.




                             https://www.security.org/home-security-systems/simplisafe/faqs/




                             https://www.cnet.com/news/home-security-systems-video-doorbells-user-privacy-data-security-abode-
                             adt-comcast-nest-ring-simplisafe/


[9.11] receiving a message   Messages can be received by the Doorbell Pro.
from the exterior device;
                             For example, the SimpliSafe app displays notification messages when a person is detected at the
                             entrance.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 58 of 69




U.S. Pat. No. 10,097,797                                           Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360035333172-Doorbell-Notifications
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 59 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.
                      Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 60 of 69




 U.S. Pat. No. 10,097,797                                                 Video Doorbell Pro




                              https://simplisafe.com/video-doorbell-pro


[9.12] sending a message to   Messages can be sent to the Doorbell Pro.
the exterior device.
                              The SimpliSafe app can send a number of messages to the Doorbell Pro. For example, the SimpliSafe
                              app can send messages to adjust control settings to the Doorbell Pro.
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 61 of 69




U.S. Pat. No. 10,097,797                                        Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:00 in video.
Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 62 of 69
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 63 of 69




U.S. Pat. No. 10,097,797                                            Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029808731-How-do-I-change-my-doorbell-s-
                           settings-

                           Complainants believe there are numerous other examples of control messages or instructions sent from
                           the SimpliSafe app to the Doorbell Pro. Complainants will require additional discovery into the exact
                           nature of these messages and reserves its right to amend these disclosures based on such discovery.
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 64 of 69




 U.S. Pat. No. 10,097,797                                              Video Doorbell Pro

[9.13] displaying multiple   The Doorbell Pro can enable the display of multiple control settings for the exterior device.
control settings for the
exterior device;             For example, the SimpliSafe app displays a number of control settings for the Doorbell Pro.




                             https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:00 in video.
Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 65 of 69
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 66 of 69




 U.S. Pat. No. 10,097,797                                              Video Doorbell Pro




                              https://support.simplisafe.com/hc/en-us/articles/360029808731-How-do-I-change-my-doorbell-s-
                              settings-

[9.14] storing a message      The Doorbell Pro system stores the message address associated with the exterior device.
address associated with the
exterior device; and          Complainants believe discovery will show that the Doorbell Pro has unique identifiers associated with
                              it, including at least a MAC address. Complainants believe that discovery will show that these unique
                              identifiers are stored locally on the external device, in SimpliSafe’s back-end system, and/or by
                       Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 67 of 69




 U.S. Pat. No. 10,097,797                                                  Video Doorbell Pro

                               SimpliSafe’s app in order to route messages to and from the appropriate exterior device and to
                               otherwise identify the exterior device.

                               For example, the Doorbell Pro unit has a unique identifier, such as an IP and/or MAC address, that
                               allows for Wi-Fi communication with the device. This address can be stored on the SimpliSafe app or
                               on a server to enable communication with the Doorbell Pro.




                               https://simplisafe.com/video-doorbell-pro

[9.15] placing a timestamp     The Doorbell Pro is able to place a timestamp on the digital streaming video before transmission of the
on the digital streaming       digital streaming video by the exterior device.
video before transmission of
the digital streaming video    Complainants believe discovery will show that the Doorbell Pro timestamps the digital streaming video
by the exterior device.        prior to transmission when it packetizes the video for transmission over the internet, including by
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 68 of 69




U.S. Pat. No. 10,097,797                                            Video Doorbell Pro

                           placing requisite timestamps on packets as required by the underlying transport protocol used by
                           SimpliSafe. Complainants also believe discovery will show that the SimpliSafe timestamps the
                           streaming video in other ways prior to transmission, including placing a timestamp on the video for
                           local and remote storage purposes.

                           The Doorbell Pro can provide the date and time that every video is recorded.




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 5:40 of the video.

                           Based on the timestamp used with the recorded video on the SimpliSafe app, Complainants believe that
                           at least the packets of video and information stored within the video itself are time stamped prior to
                    Case 1:20-cv-12288-ADB Document 23-11 Filed 05/19/21 Page 69 of 69




U.S. Pat. No. 10,097,797                                            Video Doorbell Pro

                           transmission. Complainants will require additional discovery into the exact nature of the timestamp
                           and reserves its right to amend these disclosures based on such discovery.
